DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 01/25/2021. The examiner acknowledges the amendments to claims 1, 13, and 23. Claims 13-14 and 17-23 are withdrawn. Claims 15-16 are cancelled. Claims 1-12 and 24 are subject to examination hereinbelow.  

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.
In response to Applicant's argument on pg 9, para 1 of their Remarks that Santini’s traces 104a and 104b cannot be considered working electrodes because they are not explicitly called working electrodes while a different element, 106, is specifically and separately identified as a working electrode, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this instance, traces 104a and 104b fall within the Broadest Reasonable Interpretation (BRI) of a working electrode because they are configured to perform work, specifically “deliver an effective amount of electrical current through the reservoir cap, via the 
In response to Applicant’s argument on pg 9, para 1 of their Remarks that Santini’s traces 104a and 104b are not in contact with any reaction area through which an aperture passes. Examiner respectfully disagrees.
Traces 104a and 104b form an aperture which is also the reaction area (the reaction being the reservoir cap being ruptured when heated by electrodes 104a and b) when they locally heat and rupture the reservoir cap, as recognized by Santini [0100].
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Santini’s enzyme (110 of Fig 4) is not at all in contact with either of 104a or 104b”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130211219 A1 to Coppeta, et al. (cited in previous Office Action, hereinafter Coppeta) in view of US 20050096587 A1 to Santini, et al. (cited in previous Office Action, hereinafter Santini) and US 6245057 B1 to Sieben, et al. (cited in previous Office Action, hereinafter Sieben).
Regarding claim 1, Coppeta teaches an in vivo apparatus for determining the activity of an enzyme in vivo ([abstract], the device is implantable for in vivo glucose monitoring of a patient), comprising:
A detection device (sensor device (10), comprising electrodes (24 and 28)) comprising one or more working electrodes (24 and 28) formed on a support layer (12) [abstract, 0034] (Fig 1);
A reaction area (22) in fluid communication with the detection device [0015, 0035] (Fig 1), wherein the reaction area is placed in direct contact with the one or more working electrodes ([0035], reaction area (22) is disposed directly on working electrode (24), as shown in Fig 1);

At least one aperture (hollow internal space of reservoir 26) [0033-0035] (Fig 1);
A reactant disposed within the storage reservoir ([0015, 0034], auxiliary electrode (28) is configurable for electrolyzing an oxidizable species present in reservoir (26) to control the production of the reactant of oxygen to the reservoir for diffusion to a catalyst, in a manner similar to a pump, an osmotic device, or the like, which also controls the concentration gradient within the reservoir.); and
wherein at least a portion of the reaction area and the storage reservoir are implantable into a tissue ([abstract], the device is implantable for in vivo glucose monitoring of a patient).
However, Coppeta does not teach the at least one aperture passing through the one or more working electrodes at a location in direct contact with the reaction area, wherein the at least one aperture connects the storage reservoir to the reaction area proximate to a surface of the one or more working electrodes; and
Wherein the storage reservoir passively provides the reactant to the reaction area only through egress from the at least one aperture.
Santini teaches at least one aperture (between electric traces (104a and b)) passing through one or more working electrodes (104a and b) at a location in direct contact with a reaction area (space between electrodes 104a and b while they heat and rupture a cap) ([0044, 0100], traces 104a and 104b fall within the Broadest Reasonable Interpretation (BRI) of a 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Coppeta to have the at least one aperture passing through the one or more working electrodes at a location in direct contact with the reaction area, wherein the at least one aperture connects the storage reservoir to the reaction area proximate to a surface of the one or more working electrodes based on the teachings of Santini, because doing so would enable the device to selectively expose sensors or other reservoir contents, as recognized by Santini [abstract].
Sieben teaches a storage reservoir (4) passively provides reactant to a reaction area (release window 8) only through egress from at least one aperture (8) ([col 6, ln 6-15], sheath 11 passively dissolves in front of window 8 in order to release an active agent) (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Coppeta to have the storage reservoir passively provides the reactant to the reaction area only through egress from the at least one aperture based on the teachings of Sieben, because doing so would enable the device to provide a targeted release of an active agent, as recognized by Sieben [col 6, ln 6-15].

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Coppeta in view of Santini and Sieben as applied to claim 8 above, and further in view of US 4525704 A to Cambell (cited in previous Office Action).
Regarding claim 9, Coppeta in view of Santini and Sieben teach all the limitations of claim 8, however Coppeta in view of Santini and Sieben do not teach the enzyme is crosslinked to the polymer layer.
Cambell teaches an enzyme is crosslinked to the polymer layer ([col 3, ln 30-42] enzyme is crosslinked to the polymer layer by covalent bonding).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Coppeta in view of Santini and Sieben to have the enzyme is crosslinked to the polymer as described in Cambell, because doing so would have the predictable result of stabilizing the enzyme as recognized by Cambell [col 3, ln 30-42].

Regarding claim 10, Coppeta in view of Santini and Sieben, in further view of Cambell teach all the limitations of claim 9, and Coppeta further teaches the polymer layer (membrane 20) comprises a redox polymer ([0024, 0035], enzyme (22) in membrane (20) can cause a redox reaction to generate a sensing current indicative of analyte concentration).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Coppeta in view of Santini and Sieben, in further view of Cambell as applied to claim 10 above, and further in still view of US 20120296189 A1 to Bhogal, et al. (cited in previous Office Action, hereinafter Bhogal).

Bhogal teaches a redox polymer is osmium poly(4-vinyl pyridine) [0147].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Coppeta in view of Santini and Sieben, in further view of Cambell to have the polymer is a redox polymer osmium poly(4-vinyl pyridine) as described in Bhogal, because doing so would reduce the diffusional loss of an electron transfer agent disposed near a working electrode, as recognized by Bhogal [0146].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Coppeta in view of Santini and Sieben as applied to claim 5 above, and further in view of US 20080154179 A1 to Cantor, et al. (cited in previous Office Action, hereinafter Cantor).
Regarding claim 24, Coppeta in view of Santini and Sieben teach all the limitations of claim 1, however Coppeta in view of Santini and Sieben do not teach the at least one aperture has a diameter of 10 μm to 50 μm.
Ludvig teaches at least one aperture (130) has a diameter of 10 μm to 50 μm ([0019], a diameter of between 5 and 20 micrometers (μm) overlaps the claimed range of a diameter of 10 μm to 50 μm (MPEP 2144.05, I.)) (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Coppeta in view of Santini and Sieben to have at least one aperture to have a diameter of 10 μm to 50 μm based on the teachings of Ludvig, because doing so would help reduce the likelihood of clogging, as recognized by Ludvig [0020].

Conclusion


Regarding claim 2, Coppeta in view of Santini and Sieben teach all the limitations of claim 1, and Coppeta further teaches the detection device (comprising working electrode 24) detects a reaction product of a reaction between the reactant (oxygen) and an enzyme [0013, 0015, 0024, 0027].

Regarding claim 4, Coppeta in view of Santini and Sieben teach all the limitations of claim 1, and Coppeta further teaches at least a portion of the storage reservoir (auxiliary electrode (28) disposed in reservoir (26)) is formed on or within the support layer (12) [0034] (Fig 1).

Regarding claim 5, Coppeta in view of Santini and Sieben teach all the limitations of claim 4, and Coppeta further teaches the at least one aperture (hollow internal space of reservoir 26) further passes the support layer (12) [0033-0035] (Fig 1).

Regarding claim 6, Coppeta in view of Santini and Sieben teach all the limitations of claim 1, and Coppeta further teaches the at least one aperture (26) further comprises a regulator (membrane 20) to regulate passage of the reactant therethrough [0035] (Fig 1).



Regarding claim 8, Coppeta in view of Santini and Sieben teach all the limitations of claim 1, and Coppeta further teaches the reaction area further comprises a polymer layer (membrane 20) containing an enzyme [0035].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coppeta in view of Santini and Sieben as applied to claim 2 above, and further in view of US 20080154179 A1 to Cantor, et al. (cited in previous Office Action, hereinafter Cantor).
Regarding claim 3, Coppeta in view of Santini and Sieben teach all the limitations of claim 2, however Coppeta in view of Santini and Sieben do not teach the reactant is acetylthiocholine and the enzyme is acetylcholinesterase.
Cantor teaches a reactant is acetylthiocholine ([0040], AcTC is a chemical formula for acetylthiocholine) and an enzyme is acetylcholinesterase [0040].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Coppeta in view of Santini and Sieben to have the reactant is acetylthiocholine and the enzyme is acetylcholinesterase, because doing so would encourage RBC lysate activity, as recognized by Cantor [0040].

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791